           Case 1:20-cv-02932-AT Document 54 Filed 10/29/20 Page 1 of 2
                                           U.S. Departme

                                                       United States A
                                                       Southern Distri
                                                       86 Chambers Street                    10/29/2020
                                                       New York, New York 10

                                                       October 28, 2020


VIA ECF
Hon. Analisa Torres
United States District Judge
United States District Court
500 Pearl Street
New York, New York 10007

       Re:     Yafai, et al. v. Cuccinelli, et al., No. 20 Civ. 2932 (AT)

Dear Judge Torres:

        This Office represents the government in this action in which plaintiffs challenge the denial
of their Petitions for Alien Relative (Form I-130) and Application to Adjust Status (Form I-485)
by U.S. Citizenship and Immigration Services (“USCIS”). On behalf of both sides, I write
respectfully to request that the Court hold in abeyance the government’s deadline to respond to the
complaint, which currently is October 30, 2020, and grant the parties leave to submit a status letter
on or before November 13, 2020. I also respectfully request that the initial conference currently
scheduled for November 12, 2020 be adjourned sine die.

        The parties respectfully make these requests in light of their progress towards resolving
this action without further intervention from the Court. Specifically, USCIS reopened plaintiffs’
Form I-130 petitions and Form I-485 application and interviewed plaintiffs on July 23, 2020. On
October 19, 2020, USCIS approved plaintiffs’ Forms I-130. And on October 20, 2020, USCIS
issued a notice to the plaintiffs requesting additional information in regards to the Form I-485. A
response to that notice is due January 18, 2021.

       If the Court approves the parties’ requests, the parties will continue their discussions
regarding a potential resolution of this case and anticipate that, in their proposed status letter, they
may either request dismissal of the case or submit a proposed date for the plaintiffs to file an
amended complaint.

         This is the sixth request to extend the deadline to respond to the complaint and to adjourn
the initial conference.1 Plaintiffs’ counsel joins in these requests.


1
  On June 10, 2020, the government requested an extension of the deadline to respond to the
complaint and to adjourn the initial conference to provide the parties with additional time to
attempt to resolve this action without further intervention from the Court. See ECF No. 41. On
June 11, 2020, this Court granted that request. See ECF No. 42. On July 8, 2020, the government
requested another extension and adjournment in light of a July 23, 2020 interview of the plaintiffs.
See ECF No. 44. On July 9, 2020, this Court granted that request. See ECF No. 45. On August
Case 1:20-cv-02932-AT Document 54 Filed 10/29/20 Page 2 of 2
